Appeal by the defendant from a judgment of the County Court, Westchester County (Carey, J.), rendered March 8, 1990, convicting him of criminal possession of a weapon in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
On February 20, 1989, two police officers, responding to a report of a man with a gun, arrived at 13 Cottage Place Gardens in Westchester. There, they saw the defendant run past a woman who was pointing at the defendant and screaming, "He’s got a gun”. When the defendant failed to respond when the police officers both shouted at him to stop, the officers chased him. The defendant was caught by the officers and became violent, knocking one of the officers to the ground and injuring him. The defendant was eventually detained by the officers, and a pat-down search revealed a loaded revolver in his jacket pocket.
We find that under these circumstances, the officers acted reasonably in stopping the defendant and performing the pat-down search (see, CPL 140.50; People v Salaman, 71 NY2d 869; People v Benjamin, 51 NY2d 267; People v Brown, 127 AD2d 674). Further, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of the crimes charged beyond a reasonable doubt. Moreover, *718upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Eiber, Miller and Ritter, JJ., concur.